—Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Gary, J.), dated September 3, 1998, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction rendered May 13, 1996.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion pursuant to CPL 440.10 without a hearing since he failed to submit sworn allegations substantiating or tending to substantiate all essential facts necessary to support his claim (see, CPL 440.30 [4] [b]; People v Ford, 46 NY2d 1021, 1023; People v Leka, 209 AD2d 723, 725; People v Lawson, 191 AD2d 514, 515). O’Brien, J. P., Sullivan, Altman and Krausman, JJ., concur.